Case 0:20-cr-60096-RKA Document 16 Entered on FLSD Docket 12/16/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 20-60096-CR-ALTMAN/HUNT



  UNITED STATES OF AMERICA,

               Plaintiff,

  vs.


  JAMI KOPACZ,

                  Defendant.
  _____________________________/



              REPORT AND RECOMMENDATION ON CHANGE OF PLEA

               THIS CAUSE is before the undersigned on an Order of Reference (ECF

  No. 10) from United States District Judge Roy K. Altman, for the purpose of conducting a

  proceeding for acceptance of a guilty plea by Defendant Jami Kopacz in the

  above-referenced case.      The undersigned, having conducted a Change of Plea hearing

  on December 16, 2020, recommends to the District Court as follows:

        1.   On December 16, 2020, the undersigned held a hearing via video conference

  (Zoom) to permit Defendant, Jami Kopacz, to enter a change of plea.     At the outset of

  the hearing, the undersigned advised Defendant of his right to have these proceedings

  conducted by the District Judge assigned to the case.   Further, Defendant was advised

  that the Change of Plea hearing was being conducted on an Order of Reference from the

  District Judge, at the request of Defendant, Defendant=s attorney, and the Assistant

  United States Attorney assigned to this case.        The undersigned further advised
Case 0:20-cr-60096-RKA Document 16 Entered on FLSD Docket 12/16/2020 Page 2 of 5




  Defendant that the District Judge assigned to this case would be the sentencing judge

  and would make all findings and rulings concerning Defendant=s sentence.

         2.   Defendant was advised that he did not have to permit the undersigned United

  States Magistrate Judge to conduct this hearing and could request that the Change of

  Plea hearing be conducted only by a United States District Judge.               Defendant,

  Defendant=s attorney, and the Assistant United States Attorney assigned to the case all

  agreed on the record and consented to the undersigned conducting the Change of Plea

  hearing.

         3.   Defendant also consented to holding the hearing by video conference. Both

  Parties agreed that holding the change of plea now, rather than delaying it until all could

  appear before the Court in person, was important because they had reached a resolution

  to this prosecution that they were eager to finalize, and they did not want to further delay

  the matter, potentially delaying Defendant’s efforts at cooperation and payment of

  restitution. Accordingly, pursuant to S.D. Fla. Administrative Orders 2020-23, -40, -53,

  -66, and -76, the undersigned finds that Defendant’s guilty plea could not be further

  delayed without serious harm to the interests of justice.

         4.   The undersigned conducted a plea colloquy in accordance with the outline set

  forth in the Bench Book for District Judges and Rule 11 of the Federal Rules of Criminal

  Procedure.

         5.   The Parties have entered into a written Plea Agreement.     ECF No. 14.    The

  undersigned reviewed the Plea Agreement on the record and had Defendant

  acknowledge that he signed and understood the Plea Agreement.            The undersigned

  also made certain that Defendant was aware of any applicable mandatory minimum


                                               2
Case 0:20-cr-60096-RKA Document 16 Entered on FLSD Docket 12/16/2020 Page 3 of 5




  sentences (there are none) and statutory enhancements (there are none).             Defendant

  was advised of the maximum sentence that could be imposed in this case pursuant to

  the Plea Agreement and the applicable statutes.            Defendant acknowledged that he

  understood the possible maximum penalties (including fines, supervised release,

  restitution, and special assessments) that could be imposed in this case.

         6.      Defendant pleaded guilty to the one count Information, which charges him

  with willfully making and subscribing a false federal tax return, in violation of 26 U.S.C. §

  7206(1).    Defendant was advised of his right to require the Government to seek an

  indictment.      He knowingly, intelligently and voluntarily waived this right, orally and in

  writing (ECF Nos. 4, 14), and agreed to proceed by information.

         7.        The Plea Agreement contains a waiver of appeal, which the undersigned

  discussed with Defendant on the record.         Defendant acknowledged in response to the

  undersigned=s questions that by entering into the Plea Agreement containing the appeal

  waiver, he was waiving or giving up all rights to appeal his conviction and any sentence

  imposed by the District Court in this case, including restitution, except under the limited

  circumstances set forth in the appeal waiver provision in the Plea Agreement.             The

  undersigned finds that Defendant entered into this waiver knowingly, intelligently, and

  voluntarily.

         8.      The Parties provided a signed, agreed written factual basis for the entry of the

  plea (ECF No. 15), which includes all the essential elements of the crime to which

  Defendant is pleading guilty and any statutory sentencing enhancements and/or

  aggravating factors that may be applicable (there are none).        Defendant acknowledged

  on the record that he had read and signed the written proffer and agreed that the facts



                                                  3
Case 0:20-cr-60096-RKA Document 16 Entered on FLSD Docket 12/16/2020 Page 4 of 5




  set forth in the proffer were true and accurate, and that the proffer included the essential

  elements of the offense to which he is pleading guilty.

           9.    The undersigned advised Defendant about the possible immigration and

  other collateral consequences of his guilty plea.

          10.    Defendant expressed satisfaction with his counsel’s representation.

          11.     Based on all the foregoing and the plea colloquy, the undersigned

  recommends to the District Judge that Defendant, Jami Kopacz, be found to have freely

  and voluntarily entered his guilty plea to the one-count Information as more particularly

  described herein and that he be adjudged guilty of this offense.

           12.    A Presentence Investigation Report (PSI) will be prepared for the District

  Court by the United States Probation Office. Sentencing has been set for March 5,

  2021, at 2:00 p.m. in Fort Lauderdale Courtroom 207A before the Honorable Roy K.

  Altman, United States District Judge.          The Parties were advised of this date and

  time.    Defendant’s oral consent to proceed by video conference applies to the change

  of plea hearing only and does not waive his right to be present in court at sentencing

  unless additional findings are made by the District Judge.

                   Accordingly, the undersigned RECOMMENDS that Jami Kopacz’s plea of

  guilty be accepted, that Defendant be adjudged guilty of the offense to which he has

  entered his plea of guilty, and that a sentencing hearing be conducted for final

  disposition of this matter.

                   The parties will have fourteen (14) days from the date of being served with

  a copy of this Report and Recommendation within which to file written objections, if any,

  with the Honorable Roy K. Altman, United States District Judge.              Failure to file



                                                 4
Case 0:20-cr-60096-RKA Document 16 Entered on FLSD Docket 12/16/2020 Page 5 of 5




  objections timely shall bar the parties from a de novo determination by the District Judge

  of any issue covered in the Report and shall bar the parties from attacking on appeal

  unobjected-to factual and legal conclusions contained therein, except upon grounds of

  plain error if necessary in the interest of justice.   See 28 U.S.C. ' 636(b)(1); Thomas v.

  Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R.

  3-1 (2016).    The undersigned requested that counsel promptly file a notice of

  non-objection if they have no objections to the Report and Recommendation.

                DONE AND SUBMITTED at Fort Lauderdale, Florida, this 16th day of

  December, 2020.




                                                  ________________________________
                                              PATRICK M. HUNT
                                              UNITED STATES MAGISTRATE JUDGE

  Copies furnished:
  Hon. Roy K. Altman
  U.S. Probation
  All counsel of record




                                                 5
